Citation Nr: 1509089	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability (status post bilateral above-the-knee amputations [AKA]), including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing. A transcript of this hearing is of record.

After the hearing, the record was held open for an additional 60 days in order for the Veteran or his representative to submit his most recent private treatment records.  In November 2012, additional private treatment records were received and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral lower leg extremity secondary to his service-connected diabetes mellitus.

Private treatment records include hospital treatment records dated in January 1996 report which shows that the Veteran had edema of his lower extremities.  He underwent bilateral thigh and calf fasciotomies for bilateral lower extremity compartment syndrome.  The assessment was acute surgical abdomen with bilateral venous occlusion of the lower extremities probably due to extrinsic compression from hematoma from probable aortic rupture.  In February 1996, the Veteran underwent above-the-knee amputations for gangrene of his right leg and left slight venous insufficiency and early gangrene of his left leg.  The impression was status post bilateral above-the-knee amputation.

A July 2013 VA Disability Benefits Questionnaire diabetes mellitus examination reflects a history of diabetes mellitus since 2001.  However, the evidence of record does not contain a medical opinion as to whether the Veteran's bilateral lower leg disability was caused or permanently aggravated beyond normal progression by the Veteran's service-connected diabetes mellitus.  Therefore, a remand is required to determine the nature and etiology of any currently diagnosed bilateral lower leg disability. 

While on Remand any additional private treatment records should be associated with the claims file.  The record reflects the most recent pertinent treatment records from Memorial Clinical Associates, PA., are dated in September 2012.  Any subsequent treatment records should also be obtained (by the Veteran, if possible, to expedite the case). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for service connection for a bilateral lower extremity disability on a secondary basis.

2.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records, including any records from Memorial Clinical Associates, P.A., from September 2012 to the present.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.
3.  After the foregoing has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed bilateral lower extremity disability.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  The examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed bilateral lower leg disability is (a) proximately due to or the result of the Veteran's service-connected diabetes mellitus, or (b) aggravated or permanently worsened by service-connected diabetes mellitus.  If it is determined that the bilateral lower extremity disability is related to service-connected diabetes mellitus, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

